Filed Pursuant to Rule 433 Registration No. 333-169315-01 Entergy Louisiana, LLC First Mortgage Bonds, 5.25% Series due July 1, 2052 Final Terms and Conditions June 26, 2012 Issuer: Entergy Louisiana, LLC Security Type: First Mortgage Bonds (SEC Registered) Expected Ratings(1): A3 (stable outlook) by Moody’s Investors Service A- (stable outlook) by Standard & Poor’s Ratings Services Trade Date: June 26, 2012 Settlement Date (T+5): July 3, 2012 Principal Amount: Over-allotment Option: Notwithstanding the disclosure contained in the preliminary prospectus supplement to the contrary, the Issuer has not granted an over-allotment option to the underwriters Coupon: 5.25% Coupon Payment Dates: January 1, April 1, July 1 and October 1 of each year First Payment Date: October 1, 2012 Final Maturity: July 1, 2052 Optional Redemption Terms: Callable at par, in whole or in part, at any time on or after July 1, 2017 Price: $25.00 per bond Net Proceeds Before Expenses: Expected Listing: New York Stock Exchange Joint Book-Running Managers: Citigroup Global Markets Inc. Morgan Stanley & Co. LLC Wells Fargo Securities, LLC Co-Managers: J.P. Morgan Securities LLC Raymond James & Associates, Inc. CUSIP / ISIN: 29364W 504 / US29364W5040 1A securities rating is not a recommendation to buy, sell or hold securities and may be subject to revision or withdrawal at any time. The issuer has filed a registration statement (including a prospectus) with the SEC for the offering to which this communication relates.Before you invest, you should read the prospectus in that registration statement and other documents the issuer has filed with the SEC for more complete information about the issuer and this offering.You may get these documents for free by visiting EDGAR on the SEC website at www.sec.gov. Alternatively, a copy of the prospectus for the offering can be obtained by calling (i) Citigroup Global Markets Inc. toll free at 1-877-858-5407, (ii) Morgan Stanley & Co. LLC toll free at 1-800-584-6837, or (iii) Wells Fargo Securities, LLC toll free at 1-800-326-5897.
